                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN
                                MILWAUKEE DIVISION


 NOEL M. CAIN,
                                                           CIVIL COMPLAINT
              Plaintiff,

 v.                                                      CASE NO. 2:19-cv-01345

 KOHL’S DEPARTMENT STORES, INC.,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

        NOW comes NOEL M. CAIN (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of KOHL’S DEPARTMENT STORES,

INC. (“Defendant”) as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Rosenthal Fair Debt Collection Practices Act

(“RFDCPA”) under Cal. Civ. Code §1788, for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant is headquartered

in Waukesha County, Wisconsin, which is within the Eastern District of Wisconsin.



                                                 1

             Case 2:19-cv-01345-PP Filed 09/13/19 Page 1 of 8 Document 1
                                              PARTIES

   4. Plaintiff is a consumer over-the-age of 18 and a natural “person,” as defined by 47 U.S.C.

§153(39).

   5. Defendant operates department stores and offers store credit cards to consumers throughout

the United States. Defendant is a corporation organized under the laws of the state of Delaware

with its principal place of business located at N56 W17000 Ridgewood Drive, Menomonee Falls,

Wisconsin.

   6. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   7.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.


                             FACTS SUPPORTING CAUSES OF ACTION

   8. Several months ago, Plaintiff obtained a line of credit from Defendant in order to finance

the purchase of personal goods.

   9. Thereafter, Plaintiff fell behind on her scheduled payments, thus incurring debt (“subject

debt”).

   10. Around the summer of 2019, Plaintiff began receiving calls to her cellular phone, (707)

XXX-5783, from Defendant.

   11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -5783. Plaintiff is and always has been financially

responsible for the cellular phone and its services.




                                                  2

             Case 2:19-cv-01345-PP Filed 09/13/19 Page 2 of 8 Document 1
    12. Defendant has primarily used the telephone number (903) 593-8790 when placing

collection calls to Plaintiff’s cellular phone, but upon belief, Defendant has used other numbers as

well.

    13. Upon information and belief, the above-referenced phone number ending in -8790 is

regularly utilized by Defendant during its debt collection activities.

    14. During answered calls from Defendant, Plaintiff has been subjected to a noticeable pause,

lasting a handful of seconds in length, and has to repeatedly say “hello” before a live representative

begins to speak.

    15. Defendant has also used pre-recorded messages when placing collection calls to Plaintiff’s

cellular phone.

    16. Upon speaking with Defendant, Plaintiff demanded that it cease contacting her.

    17. Defendant willfully ignored Plaintiff’s demands and continued placing phone calls to

Plaintiff’s cellular phone.

    18. Despite Plaintiff’s demands, Defendant continued to relentlessly place phone calls to

Plaintiff’s cellular phone up until the filing of this lawsuit.

    19. Plaintiff has received not less than 25 phone calls from Defendant since demanding that it

stop contacting her.

    20. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

    21. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    22. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to: invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased risk of personal injury resulting from the distraction caused by the never-ending



                                                   3

            Case 2:19-cv-01345-PP Filed 09/13/19 Page 3 of 8 Document 1
calls, increased usage of her telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on her cellular phone, and diminished space for data

storage on her cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   23. Plaintiff repeats and realleges paragraphs 1 through 22 as though fully set forth herein.

   24. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   25. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone.     The noticeable pause that Plaintiff experienced upon answering

Defendant’s calls, as well as the fact that Plaintiff had to repeatedly say “hello” before she was

connected with a live representative, is instructive that an ATDS was being utilized to generate the

phone calls. Additionally, Defendant’s continued contacts after Plaintiff demanded that the phone

calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and frequency

of Defendant’s contacts points to the involvement of an ATDS.

   26. Defendant has also used pre-recorded messages when placing collection calls to Plaintiff’s

cellular phone.

   27. Defendant violated the TCPA by placing at least 25 phone calls to Plaintiff’s cellular phone

using an ATDS and pre-recorded messages without her consent. Any consent Plaintiff may have

given to Defendant by virtue of incurring the subject debt was explicitly revoked by her demands

that it cease contacting her.



                                                  4

           Case 2:19-cv-01345-PP Filed 09/13/19 Page 4 of 8 Document 1
    28. The calls placed by Defendant to Plaintiff were regarding business transactions and not for

emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)(1)(A)(i).

    29. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

    WHEREFORE, Plaintiff, NOEL M. CAIN, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned statutes and regulations;

    b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages pursuant
       to 47 U.S.C. §§ 227(b)(3)(B)&(C);

    c. Awarding Plaintiff costs and reasonable attorney fees;

    d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
       and

    e. Awarding any other relief as this Honorable Court deems just and appropriate.


      COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT

    30. Plaintiff restates and realleges paragraphs 1 through 29 as though fully set forth herein.

    31. Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).

    32. The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code § 1788.2(d)

and (f).

    33. Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).

           a. Violations of RFDCPA § 1788.17




                                                 5

              Case 2:19-cv-01345-PP Filed 09/13/19 Page 5 of 8 Document 1
   34. The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that “Notwithstanding any other

provision of this title, every debt collector collecting or attempting to collect a consumer debt shall

comply with the provisions of Section 1692b to 1692j [of the Fair Debt Collection Practices Act

(“FDCPA”)], inclusive of, and shall be subject to the remedies in Section 1692k of, Title 15 of the

United States Code.”

                    i. Violations of the FDCPA §1692c and §1692d

   35. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   36. Defendant violated §1692c(a)(1), d and d(5) when it repeatedly called Plaintiff after being

notified to stop. This behavior of systematically calling Plaintiff’s phone on a systematic basis in

spite of her demands was harassing and abusive. The frequency and nature of the calls shows that

Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.

   37. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

                       ii. Violations of the FDCPA § 1692e

   38. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   39. In addition, this section enumerates specific violations, such as:




                                                  6

           Case 2:19-cv-01345-PP Filed 09/13/19 Page 6 of 8 Document 1
           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).

   40. Furthermore, Defendant violated §1692e and e(10) when it used deceptive means to collect

and/or attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop

contacting her, Defendant continued to contact her. Instead of putting an end to this harassing

behavior, Defendant placed repeated calls to Plaintiff’s cellular phone in a deceptive attempt to

force her to answer its calls and ultimately make a payment. Through its conduct, Defendant

misleadingly represented to Plaintiff that it had the legal ability to contact her after Plaintiff

demanded that it cease contacting her.

                       iii. Violations of FDCPA § 1692f

   41. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   42. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by repeatedly calling Plaintiff after being notified to stop. Attempting to coerce Plaintiff into

payment by placing voluminous phone calls without her permission is unfair and unconscionable

behavior. These means employed by Defendant only served to worry and confuse Plaintiff.

   43. Defendant willfully and knowingly violated the RFDCPA. Defendant continued to call

Plaintiff’s cellular phone after Plaintiff specifically asked it to stop contacting her. Defendant’s

willful and knowing violations of the RFDCPA should trigger this Honorable Court’s ability to

award Plaintiff statutory damages of up to $1,000.00, as provided under Cal. Civ. Code §

1788.30(b).

   44. As plead in paragraphs 20 through 22, Plaintiff has been harmed and suffered damages as

a result of Defendant’s illegal actions.



                                                  7

           Case 2:19-cv-01345-PP Filed 09/13/19 Page 7 of 8 Document 1
        WHEREFORE, Plaintiff, NOEL M. CAIN, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;

   b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);

   c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code §
      1788.30(b);

   d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal. Civ. Code
      § 1788.30(c);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject debt;
      and

   f. Award any other relief as the Honorable Court deems just and proper.


Dated: September 13, 2019                                  Respectfully submitted,


s/ Nathan C. Volheim                                s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                    Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                               Counsel for Plaintiff
Admitted in the Eastern District of Wisconsin       Admitted in the Eastern District of Wisconsin
Sulaiman Law Group, Ltd.                            Sulaiman Law Group, Ltd.
2500 South Highland Ave, Suite 200                  2500 South Highland Ave, Suite
Lombard, Illinois 60148                             Lombard, Illinois 60148
(630) 568-3056 (phone)                              (630) 581-5858 (phone)
(630) 575-8188 (fax)                                (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                            thatz@sulaimanlaw.com




                                                8

           Case 2:19-cv-01345-PP Filed 09/13/19 Page 8 of 8 Document 1
